DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the BS” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the first BS” or “the at least a second BS”.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (USPN 2019/0090126) in view of Stanwood et al (USPN 2011/0249627).

	Regarding claim 1, Hayashi discloses 
	a method for wireless communication by a first base station (BS),  comprising: (method for LBT by base station, [0140-0142], FIG. 6
	occupying a bandwidth, based on a category 4 (CAT4) listen before (LBT) procedure on the bandwidth, wherein the CAT4 LBT procedure is based on a first contention window (CW) (base station performs transmission on frequency/channel based on a contention window (q), FIG. 6 #S607 #S6071 #S604-S606, after initial CCA fails [0140]
	arranging a category 2 (CAT2) LBT occasion for the bandwidth during a channel occupancy time (COT) for the bandwidth (after transmission base station determines there’s still data to be transmitted/another transmission, base station returns to idle state to perform CAT 2 LBT for the frequency/channel [0142]
	receiving an indication that at least a device has occupied the bandwidth during the CAT2 LBT (base station receives indication channel is occupied as a result of CAT 2 LBT [0142], FIG. 6 #S6031
	Hayashi does not expressly disclose an indication that at least a base station (BS) has occupied the bandwidth

	Stanwood discloses an indication that at least a base station (BS) has occupied the bandwidth (frame reservation signal is received from a base station, e.g. FIG. 2 #102(S) #102(A), indicating channel/frequency being used [0045, 0046, 0151, 0162-0163]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “an indication that at least a base station (BS) has occupied the bandwidth” as taught by Stanwood into Hayashi’s system with the motivation to prevent interference between base stations sharing the same spectrum attempting to transmit (Stanwood, paragraph [[0045, 0046, 0151, 0162-0163], FIG. 2A)

	Regarding claim 29, Hayashi discloses 
	an apparatus for wireless communications, comprising: (base station, FIGs. 3, 4, comprising [0498-0504]
	a memory; and a processor coupled with the memory, the memory and the processor configured to: (processor executing instructions stored in memory to perform [0498-0504]
	occupy a bandwidth, based on a category 4 (CAT4) listen before (LBT) procedure on the bandwidth, wherein the CAT4 LBT procedure is based on a first contention window (CW) (base station performs 
	arrange a category 2 (CAT2) LBT occasion for the bandwidth during a channel occupancy time (COT) for the bandwidth (after transmission base station determines there’s still data to be transmitted/another transmission, base station returns to idle state to perform CAT 2 LBT for the frequency/channel [0142]
	receive an indication that at least a device has occupied the bandwidth during the CAT2 LBT (base station receives indication channel is occupied as a result of CAT 2 LBT [0142], FIG. 6 #S6031
	Hayashi does not expressly disclose an indication that at least a base station (BS) has occupied the bandwidth

	Stanwood discloses an indication that at least a base station (BS) has occupied the bandwidth (frame reservation signal is received from a base station, e.g. FIG. 2 #102(S) #102(A), indicating channel/frequency being used [0045, 0046, 0151, 0162-0163]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “an indication that at least a base station (BS) has occupied the bandwidth” as taught by Stanwood into Hayashi’s system with the motivation to prevent interference between base stations sharing the same spectrum attempting to transmit (Stanwood, paragraph [[0045, 0046, 0151, 0162-0163], FIG. 2A)

Allowable Subject Matter
Claims 15-28, 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15-28, 30 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… obtaining a notification that another BS has arranged a category 2 (CAT2) LBT occasion for the bandwidth during a channel occupancy time (COT) for the bandwidth; occupying the bandwidth, based on the CAT2 LBT on the bandwidth during the CAT2 LBT occasion; and sending an indication to the other BS that the BS has occupied the bandwidth.… in combination with other limitations recited as specified in claims 15, 30.


Claims 2-4, 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al (USPN 2017/0238334) 	FIGs. 3, 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469